Citation Nr: 0815495	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for service-connected hypertensive heart disease.
 
2.  Entitlement to a separate compensable disability rating 
for erectile dysfunction.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected post-operative residual scar of 
a left wrist ganglion cyst.

4.  Entitlement to service connection for arthritis, to 
include as secondary to exposure to herbicides.

5.  Entitlement to service connection for diverticulosis, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Waco, Texas, which awarded an increased disability 
rating of 30 percent for the service-connected hypertensive 
heart disease, with erectile dysfunction, effective as of the 
date of claim, and which denied the remaining claims on 
appeal.  The veteran expressed disagreement with the assigned 
disability rating and with the denied claims, and perfected a 
substantive appeal.

The Board notes that in July 2007, the veteran had requested 
that he be scheduled for a video conference hearing before a 
Veterans Law Judge, however, in October 2007, he withdrew his 
request.


FINDINGS OF FACT

1. The veteran has controlled hypertensive vascular disease 
with diastolic pressure predominantly below 100, and systolic 
pressure well below 200.

2.  The veteran has exertional shortness of breath and chest 
pains, but without evidence of congestive heart failure; and 
maintains 6.0 metabolic equivalent (MET) assessment upon 
testing.

3.  The veteran has not demonstrated a deformity of the penis 
with loss of erectile power.

4.  The post-operative residuals of a left wrist ganglion 
cyst are manifested by pain,  weakness, and additional 
limitation of motion of the left wrist joint.  

5.  Arthritis has not been shown to have been incurred in or 
aggravated by service, including as a result of exposure to 
herbicides.

6.  Diverticulosis has not been shown to have been incurred 
in or aggravated by service, including as a result of 
exposure to herbicides.

 
CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for hypertensive heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1 to 4.16, 4.104, Diagnostic Code 7007 (2007).
 
2.  The criteria for separate compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 to 
4.16, 4.115b, Diagnostic Code 7522 (2007).

3.  The criteria for an initial 10 percent disability rating 
for the post-operative residual scar of a left wrist ganglion 
cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 
7805, 7819 (2007). 

4.  The criteria for the establishment of service connection 
for arthritis, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).



5.  The criteria for the establishment of service connection 
for diverticulosis, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in October 2002, December 2002, May 2004, 
March 2006, and August 2006, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in October 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because an increased disability rating is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
the July 2007 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above.  Specifically, the August 2006 
notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issues were thereafter readjudicated by way of the 
July 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  With regard to the service connection claims, 
they are being denied on the basis that no competent medical 
evidence has been submitted which links any such current 
disorder to his active service.  In this circumstance, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has current arthritis or diverticulosis that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Hypertensive heart disease

The veteran's hypertensive heart disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7007, which sets out 
the criteria for rating hypertensive heart disease based upon 
functional capacity.  Specifically, ratings are assigned when 
there is evidence of congestive heart failure and/or MET 
scores showing energy expended during testing resulting in 
shortness of breath, fatigue, angina, dizziness, and syncope.  
A 30 percent disability rating is assigned when clinical 
testing shows a workload greater than 5 METs but not greater 
than 7 METs with resulting dyspnea, fatigue, angina, 
dizziness, or syncope.  A 30 percent disability rating may 
also be assigned when there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or upon X-ray testing.  A 50 percent disability rating is 
assigned when clinical testing shows a workload of greater 
than 3 METs but not greater than 5 METs, or a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 50 percent disability rating may also be assigned 
when there is evidence of more than one episode of congestive 
heart failure in the past year.

A private medical record from the Texas Cardiovascular 
Consultants dated in November 2001 shows that the veteran was 
treated for chest pain.  A history of hypertension and 
diabetes mellitus was noted.  His blood pressure was read to 
be 110/74.  Post-stress echocardiogram testing was normal.  A 
normal left ventricular size and systolic function was shown 
with an ejection fraction of 60 percent.

A VA examination report dated in November 2002 shows that the 
veteran provided a history of hypertension and an enlarged 
heart.  Physical examination revealed that his blood pressure 
was taken three times and read to be 150/100, 145/100, and 
140/88.  His pulse was 66 and regular.  His heart and lungs 
were normal and peripheral pulses were normal.  An 
electrocardiogram revealed sinus at 70 and was normal.  The 
impression was hypertension diagnosed at age 22, under 
treatment ever since, but currently uncontrolled.  He was 
also found to have erectile dysfunction at age 48 secondary 
to hypertension and type II diabetes mellitus.  The examiner 
commented that the veteran might have intermittent myocardial 
decompression.  He was on two blood pressure medicines.  He 
reported intermittent pedal edema, but there were no 
particulars given, and he did not have it on examination.

A letter from M. E. Quiring, M.D., dated in January 2003 
shows, in pertinent part, that the veteran was a long 
standing patient for treatment of an enlarged heart with 
angina.

Private outpatient treatment records from Dr. Quiring dated 
from August 1999 to July 2004 show that the veteran's blood 
pressure was measured on several occasions.  Of the 21 
measurements of record, there were no occasions where the 
systolic pressure was 200 or above, and only two occasions 
where the diastolic pressure was 100 or above (specifically 
102 and 110).

A VA genitourinary examination report dated in September 2004 
shows that the veteran had undergone a stress test in 2003 at 
which time he had exercised for seven minutes and 17 seconds 
and had reached 92 percent of the maximum heart rate at 8.9 
METs.  The test was discontinued because of fatigue.  The 
test was suggestive of silent ischemia of function class 1 
level.  Physical examination revealed pulse of 70, 
respiration of 14, and blood pressure of 134/80.  The 
impression was coronary artery disease; diabetes mellitus, 
type II; and erectile dysfunction from history.

A VA heart examination report dated in November 2006 shows 
that the veteran reported substernal chest pain on a daily 
basis associated with stress or with talking.  He indicated 
that he had not worked in five years, following being laid 
off from his job as an electrician.  Physical examination 
revealed that his blood pressure was 118/78.  His heart rate 
was 64 with no murmurs.  Pulmonary second sound was normal.  
There was a regular rhythm without enlargement of the heart.  
It was noted that his past electrocardiograms had shown left 
ventricular hypertrophy and occasional premature ventricular 
contraction.  The impression, in pertinent part, was 
hypertensive vascular disease dating to 1968, controlled on 
medication; hypertensive cardiovascular disease compensated 
class III with MET assessment of 6 by assessment (test was 
not repeated as it had been conducted within the preceding 
year at Baylor); and erectile dysfunction of approximately 10 
years' duration with no treatment, secondary to diabetes 
mellitus.

The examiner commented that the veteran's complaints were 
those of exertional shortness of breath.  He could only walk 
one-half block before getting short of breath.  He had a non-
productive cough and would get substernal chest pain on a 
daily basis.  MET level had been estimated and not tested as 
this had been done within the last year.  The effects on his 
daily activities were those of exertional shortness of 
breath, chest pain, and weakness.  His heart size on recent 
chest X-rays and by examination was normal.  There was no 
current congestive heart failure.

The evidence of record shows that the veteran does not have 
any clinical test results suggesting the presence of 
congestive heart failure, a workload of greater than 3 METs 
but not greater than 5 METS, or a left ventricular 
dysfunction productive of an ejection fracture between 30 and 
50 percent.  Clinical testing does, however, show that the 
veteran was found to have shortness of breath, chest pain, 
and weakness.  He had an ejection fraction of 60 percent in 
November 2001.  He maintained 8.9 METs upon testing in 
September 2004 and an estimated 6.0 METs in November 2006, 
and has not presented for any treatment requiring additional 
testing since that time.

Treatment records regarding heart disease primarily concern 
the veteran's controlled hypertension, chest pain, shortness 
of breath, and weakness.  The veteran is not treated on a 
regular basis for hypertensive heart disease beyond taking 
daily medications.

Based on a thorough review of the veteran's treatment 
records, the Board finds that the 30 percent disability 
rating currently assigned for hypertensive heart disease more 
than adequately reflects the functional impairment clinically 
associated with the veteran's heart disease.

The Board has considered the statements in support of his 
claim that he has hypertensive vascular disease which has 
increased in severity.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as a medical diagnosis.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The veteran's statements as to 
the frequency and severity of his symptoms have been 
considered.  However, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

As the preponderance of the evidence is against the claim for 
an increased disability rating, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Erectile dysfunction

The Board has considered whether the veteran is entitled to a 
separate compensable disability rating for erectile 
dysfunction which is associated with his hypertensive 
vascular disease.  It is noted that he has been granted 
entitlement to special monthly compensation based on the loss 
of use of a creative organ by rating action dated in January 
2005.  For the veteran to warrant a higher disability rating 
for his erectile dysfunction, 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 requires that he demonstrate a deformity of the 
penis with loss of erectile power.  There is no evidence of 
record that the veteran has any such deformity.  Accordingly, 
the criteria for a compensable disability rating based on 
deformity of the penis with loss of erectile power have not 
been met.

Also, the record does not suggest that the veteran's 
hypertensive heart disease, along with the erectile 
dysfunction, require frequent hospitalization or cause marked 
interference with employment or otherwise suggests that 
referral for an extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated.

Post-operative residual scar of a left wrist ganglion cyst

The veteran is currently assigned a noncompensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7819 for 
benign skin neoplasms.  Diagnostic Code 7819 directs that 
benign skin neoplasms are to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215 the maximum 10 percent disability rating is to be 
assigned for the major or minor wrist with palmar flexion 
limited in line with the forearm or dorsiflexion less than 15 
degrees.

The November 2002 VA examination report  shows that the 
veteran was diagnosed with status post ganglion of the left 
wrist.  Physical examination revealed a healthy scar 
measuring three centimeters by five centimeters on the dorsum 
of the left wrist.  He described no specific complaints and 
the examination was negative.  X-rays of both wrists were 
negative.

The September 2004 VA examination report shows that the 
veteran had a scar on the left hand after removal of a 
ganglion in 1968.  He described problems with the hand to 
include with gripping, which was not as good as his right 
(dominant) hand.  He could lift about five pounds of weight.  
He denied any tingling or numbness of the hands.  Examination 
of the scar showed that it was about one inch in length 
transverse in the dorsum of his hand at the junction of the 
wrist and hand.  There was no pain in the scar.  There was no 
underlying adherence to the tissue.  The texture of the skin 
was normal around the scar.  The scar tissue itself was 
stable, and there was no elevation or depression in the 
contour of the scar on palpation.  His skin was not 
associated with any inflammation, edema, or keloid formation.  
Dorsiflexion and flexion of the hand was preserved.  He was 
able to oppose the thumb to the little finger, index, middle, 
and ring fingers.  His grip was poor in the left hand, which 
was the only finding on examination.  The examiner concluded 
that the veteran had a ganglion related scar after excision, 
but without any significant loss of function.

A VA scars examination report dated in November 2006 shows 
that the veteran reported a weaker grip of the left hand, 
along with left wrist pain dorsally.  He added that area of 
the wrist surgery would still swell periodically.  He added 
that he was right hand dominant, but that he simply favored 
the left wrist.  Physical examination of the left wrist 
revealed a normal contour, with 45 degrees of dorsiflexion 
and 60 degrees of palmar flexion.  He had discomfort at the 
limits of movement, and with pronation and supination.  The 
scar was 1.5 inches in length and was transverse over the 
dorsal aspect of the wrist.  The wound appeared to have 
healed without any problems.  There was a slight swelling in 
the subcutaneous area, and it felt like he had a recurrence 
of the ganglion cyst.  The area deep to the scar was tender, 
and there was also a hypertrophic ridge palpable beneath the 
scar.  There was good strength of grasp, but it was less than 
the normal strength of the right side.  He did not have 
further reduction of movement with repeated movements.  He 
had only brief activity related flare-ups.

Examination of the scar showed that it did not appear to be a 
problem.  It measured 2 centimeters by 2 millimeters.  It was 
not tender or adherent.  The texture was good, and there was 
no skin breakdown.  There was no elevation, depression, or 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  The color of the scar was quite good.  
There was no disfigurement.  The scar did not limit function, 
but the examiner believed the veteran did have a joint 
problem in his wrist which limited function.  The diagnosis 
was ganglion, status post excision.  There was a very likely 
recurrence of the ganglion, and there was hypertrophic change 
of the joint deep to the ganglion.  The examiner believed 
that there was degenerative change in the small joint where 
the excision was carried out, even though the X-ray report 
did not mention this.  The main wrist joints were not 
arthritic.  The examiner added that the veteran had more of a 
problem than his good range of motion suggested.  He did not 
have further loss of motion on repeated movement.  Flare-ups 
would occur after heavy lifting.  There was no 
incoordination.  There was weakness (good instead of normal 
muscle strength).  Pain was the main factor.  The examiner 
concluded that these factors had an effect equivalent to 
reducing his wrist joint motion another 40 degrees.  X-rays 
of the left wrist showed no acute bony changes, and joint 
spaces were maintained with no vascular calcification.

Upon review of the foregoing, the Board finds that a 10 
percent disability rating is warranted for the veteran's 
service-connected post-operative residual scar of a left 
wrist ganglion cyst.  In making this determination, the Board 
recognizes that the VA examination reports have consistently 
reflected that the residual scar was non- tender, non-
adherent, with good texture and no skin breakdown; and that 
there was no elevation, depression, underlying tissue loss, 
inflammation, edema, keloid formation, or disfigurement.  
Based upon the above, it has not been shown that the service-
connected scar is superficial and unstable or painful on 
examination so as to warrant a higher disability rating 
pursuant to Diagnostic Codes 7803 and 7804; or that the area 
involved comprised at least 144 square inches (or 929 sq. cm) 
so as to warrant a higher disability rating pursuant to 
Diagnostic Code 7802.  Additionally, a compensable disability 
rating is not warranted under Diagnostic Code 7805 for 
limitation of motion the left wrist as a result of the scar 
itself as the VA examinations have consistently revealed 
dorsiflexion greater than 15 degrees and palmar flexion that 
was not limited in line with the forearm.

However, the evidence has shown that the veteran did have a 
joint problem in his left wrist which did limit function, 
along with pain, swelling, and occasional weakness, which 
resulted in additional limitation of motion.  As such, the 
Board finds that these findings are sufficient to support a 
10 percent disability rating for the veteran's service-
connected residuals of the post-operative residuals of the 
left wrist ganglion cyst removal.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 202.  The medical evidence of 
record, coupled with the veteran's statements, shows that his 
post-operative residuals of a left wrist ganglion cyst 
increased weakness and decreased strength.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms predominantly 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.

In reaching this determination, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2007) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds in this case that the disability 
picture presented by the veteran's service-connected post-
operative residual scar of a left wrist ganglion cyst are not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  In this regard, this service-connected disability 
has not required hospitalization or otherwise interfered in 
any significant way with employment of the veteran.  The 
Board is, therefore, not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the CAFC has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Arthritis and diverticulosis

The veteran has asserted that he currently has arthritis and 
diverticulosis which is manifested as a result of his period 
of active service, to include exposure to Agent Orange during 
service in the Republic of Vietnam.

The veteran's service personnel records show that he served 
aboard the U.S.S. Bon Homme Richard which was in the official 
waters of the Republic of Vietnam, intermittently, between 
November 1965 and October 1966.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet App 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, in January 2007, the 
Court upheld a temporary stay imposed by VA of all claims 
currently at the RO and before the Board affected by Haas.  
See Ribaudo v. Nicholson, 21 Vet App 16 (2007).  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  However, as 
arthritis and diverticulosis are not disabilities which may 
be presumed to have resulted from exposure to herbicides in 
the Republic of Vietnam as set forth above, adjudication of 
the issues by the Board at this time will not be stayed.

The veteran's service medical records are negative for 
reports of or treatment for symptoms associated with 
arthritis or diverticulosis.  His separation report of 
medical examination, dated in July 1969, shows that upon 
clinical evaluation, his abdomen, viscera, genitourinary 
system, and spine and other musculoskeletal systems were 
normal.

Subsequent to service, private medical treatment records from 
Mount Pleasant Clinic dated from January 1996 to March 1999 
show intermittent treatment for diverticulosis and arthritis.

The January 2003 letter from Dr. Quiring shows that the 
veteran, in pertinent part, was a long standing patient for 
treatment of diverticulosis and arthritis.  Similarly, the 
private outpatient treatment records from Dr. Quiring dated 
from August 1999 to July 2004 show intermittent treatment for 
diverticulosis of the colon and osteoarthritis.

As noted above, service medical records are negative for 
arthritis and diverticulosis.  In addition, regardless of 
whether the veteran's service aboard the U.S.S. Bon Homme 
Richard is deemed to be service within the Republic of 
Vietnam for the purposes of presumptive service connection, 
neither arthritis nor diverticulosis are diseases for which 
presumptive service connection would be available under 
38 C.F.R. § 3.309(e).  In this regard, the Board notes that 
the Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence linking any currently diagnosed arthritis or 
diverticulosis to service, service connection on a direct 
basis is not warranted.  

The veteran's July 1969 separation report of medical 
examination is negative of any assessment of either arthritis 
or diverticulosis.  A veteran's separation physical 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The weight of the 
service medical records, including the July 1969 separation 
examination report, is greater than subsequent outpatient 
treatment records which may be based on a history as provided 
by the veteran.

Arthritis and diverticulosis were not diagnosed until many 
years after separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board does not question the veteran's sincerity that he 
incurred arthritis and diverticulosis as a result of his 
service.  While he is certainly competent to relate what he 
had done in service and after service, and to describe the 
extent of his current symptomatology, there is no evidence 
that he possess the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis and diverticulosis.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  See Gilbert, 1 Vet. App. 
at 53.


ORDER

A disability rating greater than 30 percent for service-
connected hypertensive heart disease is denied.

A separate compensable disability rating for erectile 
dysfunction is denied.

A disability rating of 10 percent, and not higher, for 
service-connected post-operative residual scar of a left 
wrist ganglion cyst is granted, subject to the applicable 
criteria governing the payment of monetary benefits.

Service connection for arthritis, to include as secondary to 
exposure to herbicides,
is denied.

Service connection for diverticulosis, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


